IN THE COURT OF APPEALS OF IOWA

                                      No. 20-0759
                                  Filed April 14, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

FEMI JAMILA HILL,
      Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Stuart P. Werling,

Judge.



      Femi Hill appeals the sentences imposed after she pled guilty to two crimes.

AFFIRMED.



      Andrew C. Abbott of Abbott Law Office, P.C., Waterloo, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Bower, C.J., and Doyle and Mullins, JJ.
                                         2


DOYLE, Judge.

       Femi Hill appeals the sentences imposed after she pled guilty to second-

degree theft and unauthorized use of a credit card.1 The district court sentenced

Hill to concurrent terms of five years and two years in prison, respectively. On

appeal, Hill argues the district court abused its discretion in imposing imprisonment

instead of probation.

       When, as here, the court imposes a sentence within the statutory limits, it

“is cloaked with a strong presumption in its favor, and will only be overturned for

an abuse of discretion or the consideration of inappropriate matters.” State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002). “A district court abuses its discretion

when it exercises its discretion on grounds clearly untenable or to an extent clearly

unreasonable, which occurs when the district court decision is not supported by

substantial evidence or when it is based on an erroneous application of the law.”

State v. Wicker, 910 N.W.2d 554, 564 (Iowa 2018) (cleaned up).

       The district court’s sentence should “provide [the] maximum opportunity for

the rehabilitation of the defendant, and for the protection of the community from

further offenses by the defendant and others.” Iowa Code § 901.5. Moreover, “the

district court is to weigh all pertinent matters in determining a proper sentence,

including the nature of the offense, the attending circumstances, the defendant’s




1 There is no right of appeal when a defendant has pled guilty except in some
cases. Iowa Code § 814.6(1)(a)(3) (2020). But our supreme court has held “that
good cause exists to appeal from a conviction following a guilty plea when the
defendant challenges his or her sentence rather than the guilty plea.” State
v. Damme, 944 N.W.2d 98, 105 (Iowa 2020). Hill challenges her sentence and not
the guilty plea.
                                         3

age, character, and propensities or chances for reform.” State v. Johnson, 513

N.W.2d 717, 719 (Iowa 1994).         The district court must then determine the

appropriate sentence based on individual factors of each case, though no single

factor alone is determinative. See id.

       Hill contends the court “failed to give a rational basis for the extreme

sentence imposed upon [her] given the record and evidence presented at the time

of sentencing.” In arguing against imprisonment, Hill notes her offenses were non-

violent, her family relied on her, and her pre-existing health conditions put her at

higher “risk of danger to being exposed to Covid-19” in the prison population. “A

sentencing court is to consider any mitigating circumstances relating to a

defendant.” State v. Withan, 583 N.W.2d 677, 678 (Iowa 1998). But the court is

not “required to specifically acknowledge each such claim of mitigation urged by a

defendant.” State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995).

       The sentencing court read all the letters from Hill’s supporters. The court

noted, “Taking the [presentence investigation (PSI)] report and the letters together,

it’s clear that there are many people who are dependent upon Ms. Hill to provide

them with services of one sort or another.” The court commented, “[n]ormally, in

a nonviolent offense such as this, it would be very likely that a defendant would be

sentenced to probation. This is an unusual case.” The court went on, expressing

concern that Hill had been on probation most of her life and was on probation or

parole at the time of the current offenses. Furthermore:

             [Hill] has simply shown no remorse, taken no responsibility for
       her actions in this matter. She minimized her involvement. She
       minimalized the impact upon the victims in the matter, and that is all
       shown in the PSI.
                                          4


               The court is aware that sentencing [Hill] to incarceration may
       place her at risk, and . . . placing her at risk is not the goal of the
       court.
               However, it’s clear to the court that [Hill] has maintained a
       lifestyle of not abiding by the law and has done so in many states for
       many years. There’s no reasonable likelihood that if placed on
       probation she will . . . continue to be successful, as she has not been
       successful while on probation currently.
               The court is, frankly, greatly disappointed that providing [Hill]
       with community-based rehabilitative services has not been a
       success in this matter. There is no indication that it will be. For these
       reasons and based on the recommendation of the PSI author, the
       court will in this case sentence [Hill] to a term of incarceration.

       The sentencing court fully considered all pertinent matters and relied on

appropriate factors when it determined Hill’s sentences. Substantial evidence

supports the sentences the district court imposed, and the court provided sufficient

reasons for the sentences and properly applied the law in imposing it. Thus, the

district court acted within its discretion in imposing Hill’s sentences, and we affirm.

       AFFIRMED.